By the Court.

He cannot be admitted.
Chipman, Ch J.,
in his charge to the Jury observed — This is an action wholly unsupported by precedent, and the question is, Are there any principles of law or reason on which it can be supported ? The action is brought by the town against a pauper, to recover back money, which the town had expended for his relief. There is in this case no special agreement to repay. It rests on the general implication of law in such cases. As the money was advanced, if the law implies, generally an obligation on the part of the pauper to repay such monies, as the town may have advanced for his re. lief, then the plaintiffs ought to recover. This may be gathered from the intention of the law, in the provision made for the relief of the poor. The provision made, by law, for the relief of the poor i?, in my opinion, a charitable provision. To consider it in any other light, detracts much from the benevolence of the law, and casts a reflection on the humanity of the richer part of community. Poverty and distress give a man, by law, a claim on the humanity ©f society for relief; but what relief, if the town have a right immediately to demand a repayment, and to imprison the pauper for life, in case qf inability to pay ? This, instead of a relief, would be adding poignancy, as well as perpetuity to distress. If this be so, certainly the law raises no promise.
Verdict 'for defendant